Citation Nr: 0902184	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  05-28 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 





INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board reopened the veteran's claim for service connection and 
remanded the case for further development in September 2007.  
That development was completed, and the case has since been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Arthritis did not manifest during service or one year 
thereafter, and the veteran has been shown to have a back 
disorder that is causally or etiologically related to his 
military service.


CONCLUSION OF LAW

A back disorder was not incurred in service, nor may it be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
March 2003 prior to the initial decision on the claim in 
August 2003, as well as in June 2007 and October 2007.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the March 2003 and October 2007 letters stated 
that the evidence must show that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.  Additionally, the August 2005 statement of 
the case (SOC) and the July 2008 supplemental statement of 
the case (SSOC) notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claim.

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the March 2003 and October 2007 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claim, 
including that VA would request any pertinent records held by 
Federal agencies, such as military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
March 2003 and October 2007 letters notified the veteran that 
he must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  It was also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the March 2003 and 
October 2007 letters informed him that it was his 
responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the June 2007 and October 2007 letters informed him that 
a disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  The 
letter also explained how disability ratings and effective 
dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as all identified and available VA and 
private medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with his 
claims.  His records from the Social Security Administration 
were also obtained.  In addition, the veteran was afforded VA 
examinations in November 2003 and June 2008.  VA has further 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC and SSOC, 
which informed them of the laws and regulations relevant to 
the veteran's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the veteran in this 
case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service. 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation. 38 
C.F.R. §§ 3.303(c), 4.9; see Winn v. Brown, 8 Vet. App. 510, 
516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), 
and cases cited therein; see also VAOPGCPREC 82- 90.  The VA 
General Counsel has further noted that if, during service, 
superimposed disease or injury occurs, service connection may 
be warranted for the resultant disability. Id. 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a back 
disorder.  The Board does observe the veteran's service 
medical records showing that he was involved in a motor 
vehicle accident in March 1966 during which he was thrown 
from the back of a truck.  Four days later, he complained of 
pain in his back, but lumbosacral films were within normal 
limits.  He was subsequently discharged to duty.  The veteran 
later sought treatment in April 1966 at which time he 
reported having mid-thoracic and lumbosacral pain with 
radiation that was aggravated by movement.  Following an 
examination, his diagnosis was listed as a lumbosacral muscle 
spasm.  The veteran was referred to an orthopedic 
consultation ten days later in April 1966 at which time 
continued to complain of low back pain.  He had slight 
tenderness and paraspinous muscle spasm, but his range of 
motion was good, and x-rays were negative.  He was assessed 
as having a chronic lumbosacral strain.  The veteran was also 
seen in April 1967 with complaints of a backache.  He had 
pain on lateral motion of the spine, and the impression was 
muscle pain.  

Nevertheless, the remainder of the veteran's service medical 
records from April 1967 to October 1969 are negative for any 
complaints, treatment, or diagnosis of a back disorder.  In 
fact, his October 1969 separation examination found his spine 
to be normal.  The November 2003 VA examiner also referred to 
the veteran's symptomatology in service as transient back 
pain and noted that his pain had apparently resolved because 
he did not have complaints of chronic back pain on his 
discharge examination.  Moreover, the medical evidence of 
record does not show that the veteran sought any treatment 
immediately following his separation from service or for many 
years thereafter.  Thus, to the extent the veteran may have 
had any symptomatology in service, such symptomatology would 
appear to have been acute and transitory and to have resolved 
prior to his separation.  Therefore, the Board finds that a 
back disorder did not manifest during service or for many 
years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of a back 
disorder, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter. See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
any back disorder is itself evidence which tends to show that 
such a disorder did not have an onset in service or for many 
years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability. See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000). The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that a back 
disorder manifested during service or within close proximity 
thereto, the more probative medical evidence of record does 
not link any current diagnosis to the veteran's active 
service.  In fact, the November 2003 VA examiner diagnosed 
the veteran with degenerative disc disease of the lumbosacral 
spine and opined that the disorder was less than likely due 
to the motor vehicle accident that he had in the military in 
1966.  The examiner indicated that her opinion was based on 
the fact that while the veteran did have transient back pain 
at the time of his accident, the films of his back at that 
time were normal.  She also noted that his pain had 
apparently resolved because he did not have complaints of 
chronic back pain on his discharge examination.  The examiner 
further observed that private medical records dated in May 
1977 documented him as having normal x-rays at that time and 
that a January 1978 VA examination included films showing a 
congenital abnormality, but no evidence of degenerative disc 
disease.  As such, the November 2003 VA examiner stated that 
it is more than likely that the veteran's current 
degenerative disc disease is due to aging.   

In addition, the June 2008 VA examiner diagnosed the veteran 
with degenerative disc disease and degenerative back disease 
noted as facet arthropathy.  He opined that it is less than 
likely than not that the veteran's back complaints in service 
were related to his current problems.  It was noted that he 
had two negative x-rays and that his CT scan did not show any 
back problems until a recent MRI confirmed disk and a 
congenitally narrowed canal.  As such, he stated that it is 
less than likely than not because there was no documentation 
of disk injuries or degenerative problems until recent years 
well after his period of service.  

The Board does observe that VA outpatient reports dated in 
January 2004, August 2004, and May 2005 provide assessments 
of chronic lumbar pain secondary to a motor vehicle accident 
(MVA) and osteoarthritis, and the examiners noted the history 
of the MVA in 1966.  In addition, on an anesthesia 
consultation report dated in May 2005, a VA anesthesiologist 
reviewed the findings on a CT scan of the lumbar spine and 
noted "degenerative disc change . . . with some hypertrophic 
bony change posteriorly on the right at the L4 level possibly 
relating to old trauma in this region."   Similarly, VA 
medical records dated in January 2006, October 2006, and 
April 2007 documented the veteran as having chronic lumbar 
pain secondary to a motor vehicle accident in 1966, which was 
now arthritis, facet arthropathy, spinal stenosis, and 
annular bulges.   VA medical records dated in July 2003, 
August 2004, September 2005, June 2006, and July 2006 also 
indicated that the veteran reported being in accident in 
service in 1966 and noted his current low back pain, but the 
examining physicians did not provide an opinion as to a 
relationship, if any, between his accident in service and his 
current disorder.

The Board must assess the credibility and probative value of 
evidence, and provided that it offers an adequate statement 
of reasons and bases, the Board may favor one medical opinion 
over another. Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a 
particular independent medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record).  The Board, of course, is not 
free to reject medical evidence on the basis of its own 
unsubstantiated medical conclusions. Flash v. Brown, 8 Vet. 
App. 332 (1995).

After weighing the medical evidence, the Board finds the 
November 2003 and June 2008 VA examiners' opinions to be more 
probative.  The VA medical records previously discussed did 
not indicate that the veteran's claims file had been 
reviewed.  Nor did the physicians discuss or account for the 
normal x-rays in service and in May 1977 or the years-long 
evidentiary gap between the veteran's motor vehicle accident 
in service and his first complaints, treatment, and diagnosis 
of a back disorder following his period of service.  Indeed, 
the VA medical records did not provide any rationale.  
Instead, the physicians merely made simple statements 
indicating that the veteran currently had a disorder that was 
secondary to a motor vehicle accident in 1966 or that may be 
related to an old trauma.  There was no explanation or 
discussion of the other relevant facts in this case.  In 
contrast, the November 2003 and June 2008 VA examiners 
offered their opinions based on a review of all of the 
evidence, including the veteran's service medical records and 
post-service treatment records, and offered thorough 
rationales for the opinions reached that are clearly 
supported by the evidence of record.  Indeed, they 
specifically discussed the fact that the veteran's service 
medical records were negative for the remainder of his period 
of service, the fact that he had normal x-rays both in 
service and for many years thereafter, and that he did not 
seek treatment for many years following his period of 
service.   See Nieves- Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008) (It is what an examiner learns from 
the claims file for use in forming the expert opinion that 
matters.  When the Board uses facts obtained from opinion 
over another, it is incumbent upon the Board to point out 
those facts and explain why they were necessary or important 
in forming the appropriate medical judgment.).

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion." Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence. Black v. Brown, 
5 Vet. App. 177, 180 (1995). See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, based on the foregoing, the Board attaches 
greater probative weight to the opinions from the November 
2003 and June 2008 VA examiners who had the benefit and 
review of all pertinent medical records and who provided a 
thorough rationale supported by the record.  

The Board also observes the lay statements submitted January 
1978 in which individuals indicated that the veteran had told 
them that he had back pain in March 1969 due to an accident 
in service.  While lay persons may provide competent 
testimony as to visible symptoms and manifestations of a 
disorder, they are generally not competent to offer evidence 
which requires medical knowledge, such as opinions regarding 
medical causation or a diagnosis. Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. 
Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the Board 
finds that a preponderance of the evidence is against the 
veteran's claim for service connection for a back disorder.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a back disorder is not warranted.


ORDER

Service connection for a back disorder is denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


